Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
An examination of this application reveals that the Applicant is unfamiliar with patent prosecution procedure. While an Applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. The Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Abstract
The Abstract of the Disclosure is objected to because:
The spacing of the lines of the Abstract is such as to make reading difficult. The Abstract should be presented with lines 1 ½ or double spaced.
Line 2: “Keep” should read, “The secure pocket keeps”
Line 3: “Protects” should read, “It protects”
Line 3: “The pocket” should read, “The secure pocket”
Line 5: “This pocket” should read, “This secure pocket”
Line 7: “pocket” should read, “secure pocket”
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
The use of the term “said” within the Specification renders it difficult and confusing to read. It is respectfully requested that the Specification be amended to more directly reference the objects, avoiding the term “said”. The term “the” is most often used to reference an object previously mentioned.
For example: ¶0019 references properly, “a cell phone”. Then later it references, “said cell phone”. It would be more exact and easier to understand if this second reference of the cell phone (and all other later recitations) read as, “the cell phone” instead of “said cell phone” as the cell phone has already been introduced.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  (See 37 CFR 1.52(b))
Claims 1 and 2 are objected to because of the following informalities:
Regarding independent Claim 1, the recitation of the limitation, “A secure holding pocket for a cell phone or wallet forming part of a garment, the holder being formed as a separate holding pocket with it’s opening access located within a standard pocket of said garment” is lacking a transitional phrase such as, “comprising,” “consisting of,” and “consisting essentially of” that define the scope of the See 37 C.F.R. 1.75; also see MPEP 608.1(i)(e), 2111.02, and 2111.03) Further regarding independent Claim 1, “it’s opening access” should read, “a pocket opening access”.
Regarding independent Claim 2, the recitation of the limitation, “A secure holding pocket wherein said pocket is formed by material seamed together around its perimeter configured to an "r" shape leaving a pocket opening access region for permitting a cell phone or wallet to be received and held in said holding pocket” is lacking a transitional phrase such as, “comprising,” “consisting of,” and “consisting essentially of” that define the scope of the claim. (See 37 C.F.R. 1.75; also see MPEP 608.1(i)(e), 2111.02, and 2111.03)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claim 1, the recitation of the limitation "the holder" in Lines 1-2 has insufficient antecedent basis as there is no “a holder” recited previously in the claim. For examination purposes the claim is being interpreted as, “the secure holding pocket”. Further regarding independent Claim 1, the recitation of the limitation, “it’s opening” in Line 2 is both a grammatically incorrect intended possessive determiner that is improper for claim language and also lacks antecedent basis as there is no “an opening access” recited previously in the claim. After reviewing dependent Claims 3-6, it is determined for examination purposes the claim is being interpreted as, “a pocket opening access”. Further regarding independent Claim 1, the Applicant has disclosed the scope of the claim to be a secure holding pocket. Applicant has now introduced structures outside of the scope of the secure holding pocket, specifically “a garment”, “a cell phone”, and “wallet” such that it is unclear if the garment, cell phone, and wallet are now required by the claim or are merely statements of intended use. Therein the metes and bounds of the claim are indefinite.
Regarding independent Claim 2, the recitation of the limitation "said pocket" in Line 1 has insufficient antecedent basis as there is no “a pocket” recited previously in the claim. For examination purposes the claim is being interpreted as, “the secure holding pocket” as that is the only pocket mentioned in the claim beforehand. Further regarding independent Claim 2, the recitation of the limitation, “its perimeter” in Line 2 is both an improper possessive determiner for claim language and also lacks antecedent basis as there is no “a perimeter” recited previously in the claim. For examination purposes the claim is being interpreted as, “a perimeter”. Further regarding independent Claim 2, the Applicant has disclosed the scope of the claim to be a secure holding pocket. Applicant has now introduced structures outside of the scope of the secure holding pocket, specifically “a cell phone” and “wallet” such that it is unclear if the cell phone and wallet are now required by the claim or are merely statements of intended use. Therein the metes and bounds of the claim are indefinite. Further regarding independent Claim 2, the recitation of the limitation, “said holding pocket” in Lines 3-4 has insufficient antecedent basis as there is no “a holding pocket” recited previously in the claim. There is a scope limitation in the preamble for “a secure holding pocket” so for examination purposes the claim is being interpreted as, “said secure holding pocket”.
Regarding Claim 3, the recitation of the limitation "said pocket opening access" in Lines 1-2 has insufficient antecedent basis as there is no “a pocket opening access” recited previously in the claim or in independent Claim 1. For examination purposes the claim is being interpreted as, “the pocket opening access” consistent with independent Claim 1 having an interpretation of “a pocket opening access” in Line 2. Further regarding independent Claim 2, the Applicant has disclosed the scope of the claim to be a secure holding pocket. Applicant has now introduced structures outside of the scope of the secure holding pocket, specifically “a garment” such that it is unclear if the garment is now required by the claim or is merely a statement of intended use. Therein the metes and bounds of the claim are indefinite.
Regarding Claim 4, the recitation of the limitation “said pocket opening" in Line 1 has insufficient antecedent basis as there is no “a pocket opening” recited previously in the claim or in independent Claim 1. It is noted that “a pocket opening” and “a pocket opening access” is unclear. Are there two accesses to this pocket opening? The figures and disclosure state only one opening access to the secure pocket. For examination purposes the claim is being interpreted as, “the pocket opening access” consistent with independent Claim 1 having an interpretation of “a pocket opening access” in Line 2.
Regarding Claim 5, the recitation of the limitation "said pocket opening access" in Lines 1-2 has insufficient antecedent basis as there is no “a pocket opening access” recited previously in the claim or in independent Claim 1. For examination purposes the claim is being interpreted as, “the pocket opening access” consistent with independent Claim 1 having an interpretation of “a pocket opening access” in Line 2. Further regarding Claim 5, the recitation of the limitation "the outer pocket flap" in Line 2 has insufficient antecedent basis as there is no “an outer pocket flap” recited previously in the claim or in independent Claim 2. For examination purposes the claim is being interpreted as, “an outer pocket flap”.
Regarding Claim 6, the recitation of the limitation "said pocket opening" in Line 1 has insufficient antecedent basis as there is no “a pocket opening” recited previously in the claim or in independent Claim 1. It is noted that “a pocket opening” and “a pocket opening access” is unclear. Are there two accesses to this pocket opening? The figures and disclosure state only one opening access to the secure pocket. For examination purposes the claim is being interpreted as, “the pocket opening access” consistent with independent Claim 1 having an interpretation of “a pocket opening access” in Line 2.
Regarding Claim 7, the recitation of the limitation "said pocket" in Line 1 has insufficient antecedent basis as there is no “a pocket” recited previously in the claim or in independent Claim 2. For examination purposes the claim is being interpreted as, “a pocket”. Further regarding Claim 7, the recitation of the limitation "the bottom waistband seam" in Line 2 has insufficient antecedent basis as there is no “a bottom waistband seam” recited previously in the claim or in independent Claim 2. For examination purposes the claim is being interpreted as, “a bottom waistband seam”. Further regarding Claim 7, the recitation of the limitation "said garment" in Line 2 has insufficient antecedent basis as there is no “a garment” recited previously in the claim or in independent Claim 2. For examination purposes the claim is being interpreted as, “a garment”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Garabedian US 20140259297 A1 (herein after Garabedian).
Regarding independent Claim 1, as best can be understood, Garabedian discloses a secure holding pocket (Abstract; also see ¶0005 and ¶0038, #130) for a cell phone (¶0002) or wallet (¶0002) forming part of a garment (¶0038; also see Fig. 19), the holder (Fig. 1B, #130) being formed as a separate holding pocket (Fig. 4A, #130) with it's opening access (Fig. 4B, also see ¶0040) located within a standard pocket (Fig. 4A, #110) of said garment (¶0038).
Regarding independent Claim 2, as best can be understood, Garabedian discloses a secure holding pocket (Abstract; also see ¶0005 and ¶0038, #130) wherein said pocket (Abstract; also see ¶0038, #110) is formed by material seamed together around its perimeter (¶0040) configured to an "r" shape (Fig. 6; also see ¶0053, where it is stated, “the connecting element 185 may be oriented at an angle to the vertical (or an angle ".alpha." to the horizontal). The connecting element 185 may be substantially straight and angled at a single angle or be curved in any appropriate manner. This may be advantageous, in certain embodiments, in allowing objects of varying size, and/or objects having more complex geometries, to be securely held within the second compartment 130”) leaving a pocket opening access region (Fig. 4B, also see ¶0040) for permitting a cell phone or wallet to be received and held in said holding pocket (¶0002).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Garabadian discloses the structure of a pocket in a garment, there would be a reasonable expectation for the pocket to perform such functions as explained after each functional limitation. In the immediate case, it is well-known that pockets are bags built into garments for holding objects. It would not produce unexpected results for the pockets in the device of Garabadian to be capable of receiving and then holding a cell phone or a wallet.
Regarding Claim 3, as best can be understood, Garabedian discloses a secure holding pocket (Abstract; also see ¶0005 and ¶0038, #130) according to claim 1, wherein said pocket opening access (Fig. 4A) is configured to be perpendicular (Fig. 19) to a surface stood on by a person wearing the garment.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Garabadian discloses the structure of a pocket in a garment, there would be a reasonable expectation for the pocket to perform such functions as explained after each functional limitation. In the immediate case, while not explicitly stated or shown, it would not be unexpected if the pair of pants were being worn on a person standing upright on a surface for the pocket to be perpendicular to the surface that the person was standing on as the force of gravity pulled the pocket downward.
Regarding Claim 4, as best can be understood, Garabedian discloses a secure holding pocket (Abstract; also see ¶0005 and ¶0038, #130) according to claim 1, wherein said pocket opening (Fig. 4A) is located and joined to the inside wall (Fig. 4A, #185; also see ¶0045) of said standard pocket (Fig. 4B, ¶0038).
Regarding Claim 5, as best can be understood, Garabedian discloses a secure holding pocket (Abstract; also see ¶0005 and ¶0038, #130) according to claim 1, wherein said pocket opening access (Fig. 1A, #197; also see ¶0047 which discusses a pocket top entrance/pocket opening access 197) is underneath the outer pocket flap (Fig. 1A, #195; also see ¶0047 which discusses a self-biasing securing element/flap 195 along the pocket top entrance/pocket opening access 197) of said standard pocket (Fig. 1A, #110 of which self-biasing securing element/flap 195 is secured on top of and also over the opening of pocket top entrance/pocket opening access 197).
Regarding Claim 6, as best can be understood, Garabedian discloses a secure holding pocket (Abstract; also see ¶0005 and ¶0038, #130) according to claim 1, wherein said pocket opening is structured to face the front of said garment (Fig. 19 which shows the inner pocket facing the front of the garment).
Regarding Claim 7, as best can be understood, Garabedian discloses a pocket according (Abstract; also see ¶0005 and ¶0038, #130) to claim 2, wherein the top of said pocket is attached to the bottom waistband seam of said garment (¶0040).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimura US 2003017767 A1 teaches a garment with and upper pocket and a lower pocket system
Barrett US 1075240 A teaches a safety pocket for trousers
Riley US 2899684 A teaches a secure trouser pocket
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is 571-272-6804.  The examiner can normally be reached on Mon-Fri : 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732